DETAILED ACTION
Claims 1-9 have been examined and are pending.
This application is a CON of 16/676,133 11/06/2019 PAT 10937255.
16/676,133 is a CON of 16/158,124 10/11/2018 PAT 10482686.
16/158,124 is a CON of 15/958,636 04/20/2018 PAT 10102691.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,607,425 B2 (Kwak)

As to Claims 1 and 9, Kwak anticipates a system configured to; and a method to, respectively, use data-processing resources carried by a fleet of vehicles, the system configured to couple with the fleet of vehicles, wherein the fleet includes multiple vehicles (Kwak discloses the fleet vehicle electronic logging devices in each fleet vehicle sending ODB and other date to the correction guidance system sending gathered data to the remotely-located monitoring station 111, working in cooperation with a commercial fleet-levelELD HoS Audit and Correction Management application, or “Commercial Vehicle Operations Quality Controller”  {system} located outside of the vehicles – Fig 1. 2:39-3:10 and 5:20-46), the system comprising: 
a storage server including one or more processors, wherein the storage server is separate and discrete from the fleet of vehicles, wherein the storage server is configured to electronically store information, wherein the information is received from the fleet of vehicles (Kwak discloses the correction guidance system storing the electronically-generated vehicle logs, and sending them to a remotely-located monitoring stating – Abstract and 5:20-46 and 6:15-29); and 
a computing server including one or more processors, wherein the computing server is separate and discrete from the fleet of vehicles (Kwak discloses the computer server – 6:30-43), and wherein the one or more processors are configured via machine-readable instructions to: 
receive an input from a user through a user interface, wherein the received input represents a query from the user, wherein the query is to be performed on at least one of (a) vehicle-specific sensor data and (b) vehicle-specific information derived from the vehicle-specific sensor data, wherein the vehicle-specific data has been captured by sensors on individual vehicles in the fleet of vehicles and wherein at least one of (a) the vehicle-specific sensor data and (b) the vehicle-specific information derived from the vehicle-specific sensor data is stored on the storage server (Kwak discloses the computer server being used by vehicle monitoring personnel to provide commercial vehicle driver logs that are stored in a database management system, including but not limited to detection of engine off status to determine a driver’s resting period – 6:30-43 and 5:20-32); 
transmit, to the storage server, query information that is based on the query from the user, wherein the query information instructs to: 
(i) obtain one or more sets of response constraints, wherein individual ones of the response constraints constrain individual sets of potential results that have resulted from performing the query (Kwak discloses the computer server being used by vehicle monitoring personnel to provide commercial vehicle driver logs that are stored in a database management system, including but not limited to detection of engine off status to determine a driver’s resting period – 6:30-43 and 5:20-32. The constraint is the query of driver activity information, such as detecting a driver’s rest period by detecting the vehicle engine is off), 
(ii) perform the query on at least one of (a) the vehicle- specific sensor data that is stored on the storage server and (b) the vehicle-specific information derived from the vehicle-specific sensor data that is stored on the storage server, resulting in the individual sets of potential results (Kwak discloses the computer server being used by vehicle monitoring personnel to provide commercial vehicle driver logs that are stored in a database management system, including but not limited to detection of engine off status to determine a driver’s resting period – 6:30-43 and 5:20-32. The constraint is the query of driver activity information, such as detecting a driver’s {individual’s} rest period by detecting the vehicle engine is off), and 
(iii) constrain the individual sets of potential results to create individual sets of results, wherein said constraining is based on using the sets of response constraints (Kwak discloses the computer server being used by vehicle monitoring personnel to provide commercial vehicle driver logs that are stored in a database management system, including but not limited to detection of engine off status to determine a driver’s resting period – 6:30-43 and 5:20-32. The constraint is the query of driver activity information, such as detecting a driver’s {individual’s} rest period by detecting the vehicle engine is off, yielding a specific report constrained to a specific driver or set of drivers); 
receive the individual sets of results from the storage server (Kwak discloses the driver’s driving activity status report – 4:38-61); and 
facilitate a presentation based on the individual sets of results, wherein the presentation is presented to the user via the user interface (Kwak discloses rendering drive activity, specifically determined to be problematic, to the commercial vehicle operations quality controller - 9:26-58).

As to Claim 2, Kwak anticipates the system of claim 1, 
wherein the query corresponds to one or more particular time frames, wherein performance of the query is limited to the vehicle-specific sensor data that was generated in the one or more particular time frames by the sensors that are carried by the individual vehicles (Kwak discloses rendering drive activity, specifically determined to be problematic, to the commercial vehicle operations quality controller - 9:26-58. Determining a “chronically-inaccurate repeat offender” must necessarily factor in readings over a specific time period).

As to Claim 3, Kwak anticipates the system of claim 1, 
wherein at least part of the sets of response constraints are determined based on the query information (Kwak discloses rendering drive activity, specifically determined to be problematic, to the commercial vehicle operations quality controller - 9:26-58. Determining a “chronically-inaccurate repeat offender” must necessarily factor in readings over a specific time period. To generate this report, a query must necessarily have had to be generated and submitted).

As to Claim 4, Kwak anticipates the system of claim 1, 
wherein the query corresponds to a particular vehicle operator (Kwak discloses rendering drive activity, specifically determined to be problematic, to the commercial vehicle operations quality controller - 9:26-58. Determining a “chronically-inaccurate repeat offender” is specific to a particular driver).

As to Claim 5, Kwak anticipates the system of claim 1, wherein the individual sets of results are received in annotated data packets (Kwak discloses communication via Internet – 20:23-44. Internet is well known in the art to be packet based, which contains headers {annotations for the packets} and that lost, missing, or corrupt packets are detected and re-sent), wherein the one or more processors of the computing server are further configured to: 
determine whether one or more particular data packets are missing or corrupted, based on annotations in the annotated data packets (Kwak discloses communication via Internet – 20:23-44. Internet is well known in the art to be packet based, which contains headers {annotations for the packets} and that lost, missing, or corrupt packets are detected and re-sent); and 
responsive to a determination that the one or more particular data packets are missing or corrupted, transmit a request to re-transmit the one or more particular data packets (Kwak discloses communication via Internet – 20:23-44. Internet is well known in the art to be packet based, which contains headers {annotations for the packets} and that lost, missing, or corrupt packets are detected and re-sent).

As to Claim 8, Kwak anticipates the system of claim 1, wherein the storage server is configured by machine-readable instructions to: 
determine a first set of derivative operating information, wherein the first set of derivative operating information is derived from the vehicle-specific sensor data (Kwak discloses rendering drive activity, specifically determined to be problematic, to the commercial vehicle operations quality controller - 9:26-58. Determining a “chronically-inaccurate repeat offender” is specific to a particular driver is derived from a plurality of readings); and 
store the first set of derivative operating information (Kwak discloses rendering drive activity, specifically determined to be problematic, to the commercial vehicle operations quality controller - 9:26-58. Determining a “chronically-inaccurate repeat offender” is specific to a particular driver is derived from a plurality of readings. Kwak also discloses rendering drive activity, specifically determined to be problematic, to the commercial vehicle operations quality controller - 9:26-58. Rendering requires storage).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456